internal_revenue_service number release date index number --------------------------- -------------------------- ------------------------------------------------ ---------------------------- ---------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------- id no ----------------- telephone number --------------------- refer reply to cc corp b02 plr-124036-08 date date legend us parent foreign parent foreign_subsidiary country a exchange business dear ----------------- ------------------------------------------------ ----------------------- ------------------- ------------------------------- ------------------------------- ------------------------------- ------------ ------------------------------------ ---------------------------------------------------------------------------- ------------------------------------------------------------------------ ---------------------------------------------------- this is in response to a letter dated date requesting rulings as to the federal_income_tax consequences of a series of proposed transactions the information submitted in that request and in later correspondence is summarized below us parent a domestic_corporation is the common parent of an affiliated_group_of_corporations that files a consolidated federal_income_tax return the us parent group on the basis of a calendar taxable_year using the accrual_method of accounting plr-124036-08 us parent is a wholly owned indirect subsidiary of foreign parent a publicly traded country a corporation that is listed on the exchange foreign parent is the parent of a worldwide group of foreign and domestic operating companies the foreign parent group the foreign parent group engages in business domestic members of the foreign parent group including the us parent group conduct this business within the united_states while other members of the foreign parent group that are foreign_corporations the foreign affiliates conduct this business outside the united_states foreign parent the foreign affiliates and the us parent group constitute a controlled_group within the meaning of sec_267 the foreign affiliates maintain books_and_records that recognize income from business operations in accordance with generally_accepted_accounting_principles none of the foreign affiliates conducts a trade_or_business_within_the_united_states transactions between domestic members and foreign members of the foreign parent group are generally priced in dollars exposing members of the foreign parent group that do not use the dollar as their functional_currency to currency risk such risk may be hedged in contracts with foreign_subsidiary a country a corporation that is a member of the foreign parent group which in turn may consolidate the currency risks of hedging contracts with its affiliates and hedge the net risk with a third party the foreign parent group also uses currency hedging contracts to mitigate the asymmetrical tax consequences of transactions between members of the foreign parent group that use different functional currencies for example when a dollar member of the foreign parent group enters into a dollar contract with a nondollar member the taxable gain_or_loss that is generated for the nondollar member by exchange-rate changes may be mitigated by having the nondollar member enter into a currency hedging contract with a third party or with foreign_subsidiary this asymmetrical impact on the foreign parent group’s effective_tax_rate is ordinarily mitigated by causing the nondollar member to enter into a currency hedging contract with a third party or with foreign_subsidiary if the nondollar member cannot for financial or legal reasons enter into the hedging contract the asymmetrical impact can nevertheless be mitigated by causing a dollar member with the same effective_tax_rate to enter into a currency contract of the same magnitude depending upon exchange rate changes a member of the us parent group that enters into such a contract with foreign_subsidiary may from time to time realize a loss that is treated for us tax purposes as a loss from the sale of property to a related_person a foreign_affiliate of the foreign parent group that enters into a currency contract with another member will recognize gain_or_loss on the transaction in accordance with its method_of_accounting us parent has stated that some or all of such gain_or_loss may be excluded from gross_income because it is from sources without the united_states and is not effectively connected with the conduct_of_a_trade_or_business within the united_states plr-124036-08 us parent has made the following representations with respect to the transactions described above a b c members of the foreign parent group that have a nondollar functional_currency but borrow in dollars ordinarily conduct a significant portion of their business in dollars no member of the us parent group will be entering into the currency contracts covered by the ruling below with the purpose or expectation that it will more likely realize an exchange loss than an exchange gain there is ordinarily a spread between the price at which a currency dealer buys currency from customers and sells currency to customers when a member of the us parent group enters into a currency contract to which the ruling below applies such member will receive or pay the price that would have been received or paid_by a currency dealer realizing this spread will compensate the us parent group for accommodating the needs of the foreign parent group based solely on the information submitted and the representations made we rule as follows a loss realized by a member of the us parent group from a currency contract with a foreign_affiliate that is treated as loss from the sale_or_exchange of property will be deferred under sec_267 only until the foreign_affiliate has taken its corresponding_item of income into account under the foreign affiliate’s method_of_accounting provided that no currency involved in such contract is hyperinflationary within the meaning of sec_1_988-1 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion has been requested and none is expressed as to the time at which any foreign_affiliate will take its corresponding_item of income with respect to a currency contract into account under the foreign affiliate’s method_of_accounting the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-124036-08 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling sincerely sean p duffley senior counsel branch office of associate chief_counsel corporate cc
